Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

1. In response for reconsideration filed June 8, 2021, claim 1, 15, 21 and 22 were amended.
2. Applicant amended claim 1 to include " ….. video….." , in line 6, and "…..the DASH aware application being configured to process data for the DASH events....." , in lines 10-11, also claim 15 to include " ….. video….." , in line 8, and "…..the DASH aware application being configured to process data for the DASH events....." , in lines 12-13, also claim 21 to include " ….. video….." , in line 5, and "…..the DASH aware application being configured to process data for the DASH events....." , in lines 9-10, also claim 22 to include " ….. video….." , in line 7, and "…..the DASH aware application being configured to process data for the DASH events....." , in line 12, also. The addition made to the claim introduce new issue which requires further consideration and / or search.




/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442